   8:18-cr-00103-RFR-SMB Doc # 44 Filed: 12/02/20 Page 1 of 1 - Page ID # 113



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:18CR103

        vs.
                                                              ORDER ON APPEARANCE FOR
WILLIAM ANDREW SMITH,                                       SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on December 2, 2020 regarding Petition for
Offender Under Supervision [38]. Yvonne Sosa represented the defendant. Sean Lynch represented
the government. The defendant was advised of the alleged violations of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before U.S. District Judge Robert F. Rossiter, Jr. in
Courtroom No. 4, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
11:30 a.m. on January 13, 2021.
        The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 2nd day of December, 2020.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
